DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 4/22/22 is acknowledged.
             
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,5,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren, Jr. 3754332.
With regard to claim 1, Warren, Jr. discloses an apparatus for applying a medicament comprising a carrier 30 (fig. 2) and a matrix of absorbent material 26 attached to the carrier.  See col. 2, lines 26-35.
With regard to claim 2, note that the carrier 30 is in the form of a ring, which is dimensioned to fit in a space between two teeth.  See fig. 3 and 4.  A positioning element 24 is attached to the ring.  See fig. 2.
With regard to claim 4, note that the positioning element 24 comprises a first length of dental floss attached to a first portion of the ring, and a second length of dental floss attached to a second portion of the ring.  See annotated fig. 2 below.
[AltContent: textbox (Ring)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second length of dental floss)][AltContent: textbox (First length of dental floss)]
[AltContent: arrow]         
    PNG
    media_image1.png
    144
    337
    media_image1.png
    Greyscale


                 With regard to claims 5 and 6, note that the matrix 26 includes a medicant, with the matrix and medicant moved to an area (fig. 2) where the medicant elutes from the matrix to treat at least one tooth.  See column 2, lines 40-60.  Note that the medicants disclosed by Warren, Jr. could be used to treat caries.
                  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warren, Jr. 3754332 in view of Kazes 8960206.
              With regard to claim 3, Warren, Jr. does not disclose a first string attached to a first portion of the ring, and a second string attached to a second portion of the ring, with the first and second string being used to reposition the matrix 26 of absorbent material to a treatment position.
               Kazes discloses a similar device in figure 5a, in which a ring 1 designed to be used interproximally, has a first and second string 7 attached to first and second portions thereof, which can be used to position the ring 1.
               It would have been obvious to one skilled in the art to substitute the first and second strings disclosed by Kazes, in place of the first and second portions of floss that are attached to the ring 30 of Warren, Jr., if one wished for a more compact device when applying the ring/matrix of Warren, Jr. in an interproximal area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warren, Jr. 3754332 in view of Wilson et al 20100204802.
              With regard to claim 7, Warren, Jr. does not disclose the use of silver nitride as the medicant in the matrix 26.
              Wilson et al discloses that silver nitride (paragraph 116) may be used as an antibacterial agent in dental applications (paragraph 88).
              It would have been obvious to one skilled in the art to use silver nitride in the matrix of Warren, Jr., as disclosed by Wilson et al, in view of the Wilson et al teaching that silver nitride has antibactieral properties, and may be used in dental applications.
     
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warren, Jr. 3754332 in view of Niederman et al 20100247456.
               Warren, Jr. does not disclose silver diamine fluoride as the medicament within the matrix 26.  
               Niederman et al discloses the use of silver diamine fluoride (paragraph 6), as a medicant that may be used to treat dental caries.
               It would have been obvious to one skilled the art to use silver diamine fluoride as the medicant within the matrix of the Warren, Jr. device, in view of the teaching of Niederman et al that silver diamine fluoride is an effective medicant useful for treating dental caries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772